DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schott et al. (US 2015/0226581).
Regarding Claim 1, Schott teaches a rotary sensor arrangement configured to be used with a rotatable magnetic source (seen in figures 2-8), the sensor arrangement comprising 
- a first pair of magnetic fields sensors (see figure 8, VH2 and VH4) arranged symmetrically with respect to a rotation axis, the magnetic field sensors of the first pair configured to provide a first and a second sensor value (see [0130], which discusses S1 and S2 as being signals, or values, elicited from sensors VH2 and VH4); 
- a second pair of magnetic fields sensors (VH1 and VH3) arranged symmetrically with respect to the rotation axis, the magnetic field sensors of the second pair configured to provide 
- an evaluation unit (see [0017], which discusses a determination of values; [0049] which discusses a calculation means) configured 
- to determine a first sum value corresponding to a sum of the first and the second sensor value ([0017], [0049] discuss a first sum provided by a first set of signals, this set comprised of S1 and S2, which is further discussed in [0130]); 
- to determine a second sum value corresponding to a sum of the third and the fourth sensor value ([0017], [0049] discuss a first sum provided by a second set of signals, this set comprised of T1 and T2, which is further discussed in [0130]); 
- to determine a difference value corresponding to a difference between the first and the second sum value (see [0056], [0065] [0177], which discuss difference values between sums); 
- to compare the difference value or a value derived from the difference value to a threshold value (discussed in [0053] and [0177], as the difference between angles calculated, or derived, from sum value sets are compared to a threshold value to determine an error); and 
- to determine whether a failure status of the sensor arrangement is present based on the comparison result (see [0177] discussing a problem, i.e. failure).  
Regarding Claim 12, the device as recited in 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the apparatus because the recited method steps will be performed during normal operation of the apparatus.  Therefore, Claim 12 is also rejected.
Regarding Claim 2, Schott teaches the sensor arrangement according to claim 1, further comprising at least one further pair of magnetic fields sensors arranged symmetrically with respect to the rotation axis (see figure 23, VH1-VH12), the magnetic field sensors of the at least one further pair configured to provide respective sensor values (discussed in [0173]-[0176], teaching the multitude of signals associated with the further pairs of magnetic field sensors), wherein the evaluation unit is configured to determine a respective further sum value corresponding to a sum of the respective sensor values of the at least one further pair of magnetic fields sensors (discussed in [0173]-[0177], teaches summation of said signals), the further sum value contributing to the difference value (discussed in [0173]-[0177], in which the difference value is derived from the sums of the signals).  
Regarding Claim 3, Schott teaches the sensor arrangement according to claim 1, wherein the difference value is directly compared to the threshold value in the analog domain or in the digital domain (discussed in [0177]), and wherein the failure status is determined to be present if the difference value is greater than the threshold value ([0177] discusses the problem, or failure, occurring when the difference value is above a given threshold).  
Regarding Claim 10, Schott teaches the sensor arrangement according to claim 1, wherein the first and the second sum value are determined according to
SU1 = VH0+VH2, and
SU2 = VH1 +VH3,
with SU1 being the first sum value, SU2 being the second sum value, VH1 and VH2 being the first and the second sensor values, and VH1 and VH3 being the third and the fourth sensor values (see figure 10 and [0138]-[0140] for relationships).
Regarding Claim 11, Schott teaches the sensor arrangement according to claim 10, wherein the difference value F is determined according to
F = SU1 – SU2, or F = VH0 +VH2 – VH1 – VH3 (see [0184], which gives that diff1=sum1-sum3, corresponding to F = SU1 – SU2)
Regarding Claim 13, Schott teaches the method according to claim 12, wherein the difference value is directly compared to the threshold value in the analog domain or in the digital domain, and wherein the failure status is determined to be present if the difference value is greater than the threshold value [0177].  
Regarding Claim 17, Schott teaches the method according to claim 1, wherein the determination of the difference value, the first component value and the second component value is at least partially performed in a time-multiplexed fashion (see [0159] in which the difference value is determined in a multiplexed fashion through a DSP).
Regarding Claim 18, Schott teaches the method according to claim 17, wherein one of the first component value and the second component value is determined by a prediction algorithm during determination of the difference value (see [0129]-[0135], which discusses the simulation algorithms for determining the difference value).  
Regarding Claim 19, Schott teaches the method according to claim 17, wherein the rotation angle is determined by a prediction algorithm during determination of the difference value (see [0129]-[0135], which discusses the simulation algorithms for determining the difference value).  
Regarding Claim 20, Schott teaches the method according to claim 12, wherein the sensor arrangement further comprises at least one further pair of magnetic fields sensors arranged symmetrically with respect to the rotation axis, the method further comprising determining a respective further sum value corresponding to a sum of the respective sensor values of the at least one further pair of magnetic fields sensors, the further sum value contributing to the difference value (see figure 28).
Regarding Claim 21, Schott teaches the method according to claim 12 wherein the first and the second sum value are determined according to
SU1 = VH0+VH2, and
SU2 = VH1 +VH3,
with SU1 being the first sum value, SU2 being the second sum value, VHO and VH2 being the first and the second sensor values, and VH1 and VH3 being the third and the fourth sensor values (see figures 10 and 28 as well as [0138]-[0140] for relationships).
Regarding Claim 22, Schott teaches the method according to claim 21, wherein the difference value F is determined according to
F = SU1 – SU2, or F = VH0 +VH2 – VH1 – VH3 (see [0184], which gives that diff1=sum1-sum3, corresponding to F = SU1 – SU2).

Allowable Subject Matter
Claims 4-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 12th, 2020 have been fully considered but they are not persuasive. 
Applicant argues (p.3, par.4 through p.4, par.3):
“According to Schott, this excerpt clearly identifies the need of having a greater number of Hall sensors than in present claim 1 for calculating four (not two) sum values (suml to sum4). No differences are calculated directly from these sum values, but instead angles al and a2 are calculated from these sum values. Furthermore, only these angles are compared in order to identify a problem. The difference of angular values for comparing it to a given threshold can only be achieved in Schott with the greater number of Hall sensor pairs, i.e. four Hall sensor pairs, but not with two pairs as currently claimed in the present application. Consequently, Schott fails to disclose the claimed feature of determining "a difference value (F) corresponding to a difference between the first and the second sum value."
The Examiner alleges that Schott also anticipates the claimed forming of the difference based on the sum values. In particular, the Examiner takes the position that the difference value could be formed from values derived from the sum values. Such interpretation is questionable, because it contradicts the present claim wording, where the difference value is determined directly from the sum values. 
It should be particularly noted that determining a difference between two angular values, as performed in [0177] of Schott, is not the same as the mentioned claim feature. Neither can this difference between the two angular values a1 and a2 be "a value derived from a difference value" between the two sum values. These facts are not considered in the opinion presented by the Examiner. Hence, regardless of a comparison of the angular difference disclosed in [0177] of Schott, the claimed feature of a comparison of the claimed difference value (F) with a threshold value is not disclosed or hinted at by Schott. 
Thus, even with a broad interpretation of Schott, Schott does not disclose the subject matter of independent claim 1. In particular, at least the claimed difference forming is not shown in Schott and consequently also the features depending on the mentioned difference feature are not disclosed in Schott. Furthermore, Schott's determination of the angular values takes place from four values (instead of two), and differences are formed only from these angular values and the error identification in Schott uses a completely different principle (four instead of two sums, comparison of angles). The same argumentation applies to independent method claim 12.”
Contrary to the applicant’s arguments regarding Claims 1 and 12, Examiner respectfully reaffirms the notion that under the broadest reasonable interpretation of what is claimed, Schott teaches “a difference value (F) corresponding to a difference between the first and the second sum value”.  As seen in figure 8, Schott does teach 2 pairs of Hall sensors as VH1 and VH3 constitute 1 pair and VH2 and VH4 constitute the second pair.  These sensor pairs have two corresponding sum values (sum1 and sum2), which in turn are implemented in determining a difference value which is then compared with a threshold value to determine an error, as is discussed above in claims 1 and 12.  [0060]-[0062] discusses an embodiment in which the signals of two sensor are summed and then implemented in the calculation of an angle, which would then be used against a threshold, such as that discussed in [0177] in order to determine the error.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852